 WARRENTONRUBBER3E.H.Mann,Inc.,d/b/aWarrenton RubberandGeneral Teamsters Local Union No. 528, AFL-CIO.1 Case 10-CA-20791June 8, 1988DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDCRACRAFTOn October 13, 1987, Administrative Law JudgeRobert A. Gritta issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,2 andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, E. H.Mann, Inc., d/b/a Warrenton Rubber, Warrenton,Georgia, its officers, agents, successors,and as-signs,shall take the action set forth in the Order.iOn November 2, 1987, the Teamsters International Union was read-mitted to theAFL-CIO.Accordingly,the caption has been amended toreflect that change2TheRespondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWallProducts,91NLRB 544 (1950),enfd.188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsSharon Howard,Esq.,for the General Counsel.JamesP.Cobb,Esq. (Wimberly,Lawson & Cobb),of At-lanta,Georgia, for the Respondent.DECISIONSTATEMENT OF THE CASEROBERT A. GRITTA, Administrative Law Judge. Thiscase was tried before me on 23, 24, and 25 September1986 in Warrenton and Thomson, Georgia,based on acharge filed by General Teamsters, Local Union No. 528(the Union) on 5 March 1985 and a complaint issued bytheRegionalDirector for Region 10 of the NationalLabor Relations Board on 4 April 1985.1 The complaintalleged that E. H. Mann, Inc., d/b/a Warrenton Rubber(Respondent) violated Section8(a)(1) and(3) of the Actby discharging two employeesfor engaging in union ac-iAll dates arein 1984 unlessotherwise specifiedtivities.Respondent's timely answer denied the commis-sion of any unfair labor practices.2All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, to introduce evi-dence, and to argue orally. Briefs were submitted by theGeneral Counsel and Respondent on 10 November 1986.Both briefs were considered.On the entire record in this case and from my observa-tion of the witnesses and their demeanor on the witnessstand, and on substantive, reliable evidence consideredalong with the consistency and inherent probability oftestimony, I make the followingFINDINGS OF FACT1.JURISDICTION AND STATUS OF LABORORGANIZATION-PRELIMINARY CONCLUSIONS OFLAWThe complaintalleges,Respondent admits, and I findthatE.H.Mann, Inc., d/b/a Warrenton Rubber is aGeorgia corporationengaged inthe manufacturing of in-nertubes inWarrenton, Georgia. Jurisdictionisnot inissue.E.H. Mann, Inc., d/b/a Warrenton Rubber, in thepast 12 months, in the course and conduct of its businessoperations, shipped products from its Warrenton facilityvalued in excess of $50,000 directly to points located out-side the State of Georgia. I conclude and find that E. H.Mann,Inc., d/b/a Warrenton Rubber is an employer en-gaged in commerce and in operations affecting com-merce withinthe meaningof Section 2(2), (6), and (7) ofthe Act.The complaintalleges,Respondent admits, and I con-clude and find that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II.BACKGROUNDRespondent is the successor to Polson Rubber Co., forwhom several current employees and supervisors wereemployed. The product is rubber innertubes. At presentthe plant manufactures on three shifts and the shippingdepartment operates on two shifts.BillBonnerisplantmanager, Jim Harper is personnel manager, Lewis New-some is production superintendent, Earnest Hobbs isshipping manager, and Grover Jobes is the subordinateshipping supervisor responsible for the boxing employeeson each of the two shifts, 8 a.m. to 4 p.m. and 4 p.m. tomidnight. Each of the three manufacturing shifts is su-pervised by a general foreman. Boyd Taylor is the gener-al foreman on the first shift and Linton Jones is the sub-ordinate mill supervisor on the first shift. Each manufac-turing shift has mold lines, splice and valve employees,and inspectors. A chief inspector is present on each man-ufacturing shift.Eloise Braddy was chief inspector onthe first shift in manufacturing and Gloria Yarbough wasboxing supervisor on the second shift in shipping.On 31 August 1984 the Union won an election amongRespondent's employees. The Union was not certified as2The General Counsel at trial movedto amendthe complaint byadding twocounts of coerciveinterrogationThe motionwas grantedand Respondent answeredorally on the record, denying theallegations289 NLRB No. 5 4DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDthe exclusive representative, however, until 11 Novem-ber 1985. From that certificationuntil June1986 the par-tieswere engaged in motions including a summary judg-ment for the General Counsel. The Board denied thesummary judgment and notice of hearing issued on 23July 1986.Respondent in its answer to the General Counsel'scomplaint admitted the discharges of Eloise Braddy andGloria Yarbough on 28 September 1984. Respondent alsoadmitted that the two employees were discharged for en-gaging in union activities.The General Counsel's complaint alleges that the dis-charges violate the Act and Respondent contends thatthe two employees are "supervisors" and therefore notprotected by the Act.Pertinent testimony of witnesses is detailed below.III.THE ALLEGED UNFAIR LABOR PRACTICESEloise Braddy testified that her previous employmentof 5 years was at Polson Rubber, the predecessor compa-ny,where the last 2 years she served as chief inspector.Her employment at Polson ceased 18 January 1980 andshewas hired by Respondent on 26 January 1981.Braddy was hired by Melissa Dawkins, personnel direc-tor of Respondent,alongwith all other inspectors fromPolson.There was no discussion of duties or responsibil-ities of inspectors for Respondent because all inspectorswere experienced. Braddy was hired as chief inspectoron the first shift (7 a.m. to 3 p.m.). She was salaried at$10,000 progressing to $12,559 on the day of her dis-charge and was a nonexempt employee for overtime paypurposes. Braddy, as chief inspector, had contributoryhealth insurance on an 80/20 basis of company pay/-employee pay, whereas the hourly paid employees had a60/40 ratio. She received a 2-week vacation after 1 yearand 3 weeks after 5 years, contrasted with hourly em-ployees, who received 1 week and 2 weeks, respectively.Braddy oversees the on-the-job training of new inspec-tors but has no authority to hire or fire employees nor toassign employees to a particular work station.Plant man-agement hires employees and assigns employees to workstations.All new hires for the inspector classificationtrain on the first shift without regard for their permanentshift assignment.Taylor decides what position the newhire is assigned to and Braddy trains the new hire in thatsameposition.Usual training period is 3 weeks devotedto learning to spot open splices, wrinkles, pinches, holes,and thin sidewalls. Inspectors mark tubes with defectsand place them on a conveyor to repair. Good tubes areplaced on a conveyor to warehousing preparatory toboxing and shipping.There are 13 hourly employees in the inspection de-partment; 8 regular inspectors, 1 relief inspector, 2 repairpersons, 1 classifier, and 1 warehouseman. There are fourproductionlines(A, B, C, and D) consisting of approxi-mately 14 molds each. Two inspectors are stationed oneach production line and divide the output of the moldsevenly.Normal production consists of standard passen-ger car tubes or truck/tractor tubes that are larger. Pas-senger tubes flow down the line at the rate of one perminute, and that is the established standard for the in-spectors, seven tubes each 7 minutes.The truck/tractortubes are larger and require more molding time and moreinspection time. Typically, two inspectors on a line willpass 700 passenger tubes and reject 50 to 100 as defects.Braddy, as chief inspector, inspects all defective tubesfrom the four production lines to determine repairabilityand marks each tube with her stamp before sending it torepair.Braddy follows the established standard of nomore than three repairs per tube, unless the repairs aresmall, allowing a total of four repairs. Any tubes lessthan 50 percent rubber or outside the repair standard arelabeled scrap and recycled into production. Tubes withmore than 50 percent rubber and outside the repairstandard are labeled "blems" and sold as seconds. On oc-casion Braddy's inspection does not substantiate a defectand the tube is returned to the original inspector. Manytubes,in addition to repairs,labeling as scrap or blemsmust be buffed to remove unwanted and excess rubberdregs before proceeding to warehousing. Braddy's de-partment in the past had a buffer classification but thathas not been the case for years. Braddy, in addition toinspecting 400 to 500 tubes from all 4 lines per day, mustoperate the buffing machine and see that the departmentis supplied with valve cases and necessary tools. Ninety-five percent of Braddy's workday is spent at her stationinspecting and handling tubes from the production line.The remainder of her workday is spent on recordkeepingof scrap and repairs per day and the filling out of formsfor employees in her department.All tubes needing repair are repaired by one of thetwo repair persons and then sent to the classifier. Theclassifier determines if the repair is satisfactory or if thetube should be scrapped. Usually all tubes produced on ashift are inspected rather than leaving any for the nextshift.Occasionally, repairs or blems may be left for thenext shift depending on the critical nature of the sched-uled production.Quality control, a separate department, spot checksfirst-line tubes (those tubes passed by the inspectors) fordefects or other misinspections. Any tubes found defec-tive by quality control are red-tagged with the originalinspector's number and returned to the production de-partment. Boyd Taylor decides if the red-tagged inspec-torwill be disciplined and if so whether it will be awarning or a writeup. Taylor then instructs Braddy todo it. Braddy either executes the warning or writeupduring shift or after shift, depending on her own work-load of tubes. Braddy includes all writeups with herrecord sheets and turns them in daily to Taylor. Shedoes not seethe writeupagain.Someone in managementisresponsible for them and for implementing the disci-pline policy of three writeups, then discharge. From timeto time the number of red tags becomes a problem. Theshiftwill start with all employees going through the red-tagged tubes to familiarize themselves with what is caus-ing red tags in an effort to increase efficiency. Taylor hasin the past instructed Braddy to counsel certain employ-ees about their work performance and to help them do abetter job of inspecting.Braddy also, on instructions from Taylor, writes upemployees for tardiness and absenteeism. The Company'srule requires employees to call in before shift to report WARRENTON RUBBERunavailability.Usually the third-shift supervisor or BoydTaylor will take the call and tell Braddy who would beout or late that day. Braddyhas sometimesbeen in theoffice before shift and taken a phone call; she cannot,however, excuse employees on her own. She has toreport to Taylor and he decides what to do. All writeupsby Braddy are subject to approval by Taylor, the person-nel department, or the production superintendent. Onseveral occasions writeups by Braddy were changed byTaylor or someone else without consultation of Braddy.Braddy has not, on her own or via a recommendation,told Taylor that anyone should be disciplined or fired.On one recent occasion,an employee called Braddy a"bitch" during shift. At some later time Braddy men-tioned it to Taylor, and he said she should have reportedthe incident to him, and he would have sent the employ-ee home. Taylor also told Braddy that she should havewritten up the employee. Braddy's standing instructionsfrom Taylor were to report to him any employees notdoing their work. If Taylor did not personally speak tothe employee, he would tell Braddy what to say to theemployee. If the employee did not thereafter performsatisfactorily, Braddy was to write up the employee. Allinspection employees are evaluated after the first 30 daysof employment. The wage schedule for inspectors con-tains four steps from hire-in wage to top of the scale.Evaluations are based on the Company's inspectionstandard of five large tubes each 13 minutes and sevenpassenger tubes each 7 minutes. Braddy has, on four orfiveoccasions since 1981, checked a new employeeagainst the standards and filled out an employee statuschange sheet, which allows the employee to receive theappropriate step increase in wage.The employee statussheets are supplied by the personnel office at the appoint-ed time for each employee. Most frequently, Taylorfilled out the sheets and gave them to Braddy to sign.Braddy stated that she had authority to recommend dis-cipline of employees by writing up the employee forpoor quality of production, tardies, and absences becausethatwas what she did in accord with the procedures.The writeups were turned in to Taylor at shift's end forprocessing.Employees are allowed several breaks and lunchtimeeach shift. Inspectors are relieved for breaks so the pro-duction line can continue running.Reliefs are handled bythe relief inspector. There have been times when therelief inspector was absent or filling in for an absent in-spector and inspectors would break at the same time asthemolder to keep tubes from piling up during break.Each inspector takes breaks according to an early or lateschedule. In the past the schedule allowed thesame in-spector the same break every shift. Even though inspec-torswere allowed to switch breaks with each other aslong as the line was attended,the schedule was the rule.The inspectors complained to Braddy about the inequityand she talked to Taylor. Taylor told Braddy the inspec-tors could rotate by line so no one inspector wouldalways be early or late.Taylor decides when overtimeisnecessary and tellsBraddy to check for volunteers. If an insufficient numberof employees volunteer for overtime, the employeesdraw straws to see who must work. Any employees who5refuse to work their overtime are disciplined. Taylor de-cideswhat discipline and instructs Braddy to write upthe employee. Taylor usually knows when employees areto be late or absent, but if an employee does not reportforwork Braddy advises Taylor. He picks employeesfrom a call-board and either he or Braddy makes the callto the employee. The process continues repeatedly untilcontact with an accepting employee is made.As chief inspector, Braddy has the authority to shutdown a certain mold continuously producing defectivetubes, but she must immediately notify Taylor so he canfind the trouble and correct it.From plant opening in 1981 to the union campaign be-ginning in July, there were scheduled meetings of super-visors.Braddy was not required to attend nor was sheinvited to attend any of the supervisors' meetings. Afteremployees walked out 10 July, management commenceddailymeetings of all salaried production employees oneach shift. Quality control employees also attended themeetings.Management was seeking information aboutunion discussions among employees and speculation ofwho would vote for the Union and who would vote forthe Company.On two other occasions Braddy attended meetingswith management. One just before the election and theother 2 weeks before her discharge. Both meetings wereheld in Bonner's office in the presence of Bonner, New-some,and Company Attorney Cobb. In the firstmeetingBraddy was asked to reveal what she had heard aboutthe Union from employees in her department and to des-ignate the affiliation of each employee in her departmentfor the upcoming election. Braddy told the assembledmanagement what she knew of the union conversationsamong employees in her department and characterizedeach employee as procompany or prounion. The secondmeeting included additional supervisors,Harper andTaylor. Cobb started the meeting by telling Braddy thatfive employees had reported threats by her to manage-ment. Cobb stated that the five employees said Braddyhad told them to join the Union or she would have themfired. Braddy denied making any such threats to employ-ees and further denied talking to employees about theUnion. Cobb asked if she had signed a union card or at-tended union meetings.Braddy replied that she had nei-ther signed a card nor attended union meetings. Cobbthen asked Braddy if she would be willing to go beforetheNational Labor Relations Board and state that shehad talked to all employees in the plant and influencedthem to vote for the Union. Cobb told Braddy if shespoke to the National Labor Relations Board he felt theelectionwould be thrown out. Braddy told the assem-bledmanagement that she would do whatever theywanted. Cobb then asked Braddy if she would submit toa polygraph test and Braddy agreed to do so. The meet-ing ended and Braddy left to go to her car. As she ap-proached her car she became upset and started crying.On reflection Braddy felt she was not being treated rightso she reentered the plant and went to Bonner's office.She told theassembledmanagementthat she hadchanged her mind and would not talk to the NationalLaborRelations Board or submit to a polygraph test. 6DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBraddy added that they could fire her for not doing it ifthey wanted to. Bonner stated that no one said anythingabout firing her and asked Braddy if she was feeling allright.Braddy told Bonner that she was all right and leftagain to go home.Braddy worked as usual after that andno one mentioned the meeting or its substance again.Braddy worked 28 September,without incident andwithout conversation from her supervisor.She felt some-thingwas wrong because Newsome spent the day justlooking at her and not saying a word.At 2:55 p.m.,Taylor brought Braddy her paycheck and told her to seeHarper in his office.Braddy compiled her productionsheets,as she always did, and turned them over toTaylor and went to Harper's office.Harper had Braddy'spersonnel folder and a completed separation noticebefore him when Braddy arrived.Braddy asked why shewas being fired and Harper replied that he was told todischarge her for "union activities."Ophelia Grier testified that she worked as an inspectorfor Poison Rubber and was hired by Warrenton as an in-spector when the plant started operations.She workedfirstshiftwith Braddy.Grier,although employed atWarrenton,would on occasion fill in for chief inspectorson other shifts,but did not fill out any forms or docu-ments normally executed by the chief inspector.Severaltimes Grier has heard Taylor instruct Braddy to write upemployees for too many red tags.Once Grier herself andtwo other employees were subjects of writeups dictatedby Taylor.In the past Grier was forced by severe winterweather to call in absent.She would ask for Taylor orBraddy when calling,but Taylor answered the phoneand told her to get to work when she could.Grier hasnot talked to Braddy when calling in. Whenever shewanted to leave work early Grier would make the re-quest of Braddy.Braddy did not on her own grant anypermission to leave work.Braddy would tell Taylor ofthe request and then relay Taylor's answer to the em-ployee.Either "yes"or "no."Grier also worked as reliefinspector.She would relieve each line inspector and thenthe chief inspector although the chief did not have a settime to break. The chief inspector's job is harder thanthe line inspectors because the chief has more work todo. Relief inspectors also fill in for any absent inspectorfor the whole day. Whenever Grier filled in for the chiefinspector,whether breaktime,lunch,or the full day, shedid have to relay Taylor's instructions or criticisms tothe employees."If they had done wrong and if Taylorcome to me I have to tell them what Taylor said."GloriaYarbough testified that she worked in theboxing department of Polson and was hired by Warren-ton for boxing in 1981 at an hourly rate on the first shift.After 3 months she became crew leader of boxing on thesecond shift at the same hourly rate.The second shiftboxing crew is composed of five boxers,one conveyorman, one tube supplier,and the crew leader.The secondshift times are 3 to 11 p.m., but the crew leader alwaysarrives 15 minutes early to consult with the first-shiftcrew leader about the ongoing order.Each tube size hasto be packed in different boxes and each crew leader hasa list of tube sizes to be packed on that shift. Yarboughalways started her shift with extra sheets of orders sup-plied by Shipping Supervisor Jobes. As crew leader,Yarbough would determine from the shipping list whatsize boxes the crew would need.She physically movedthe correct bundle of boxes to the work area and labeledthe boxes with the tube sizes and quantity.There wereapproximately 50 different sizes.Tubes to be packedwould be moved into the area by the supply person andif bundles of boxes were short he also moved them in.On occasion when special orders required more speed,Yarbough would tell the tube man to give a certain sizetube to a particular boxer because she could box fasterthan the others.Usually on Thursdays or Fridays a rushorder would require one or two boxes of tubes made upbefore the truck was loaded and someone would tellYarbough what to box and she would either get it boxedor do it herself.There are times when an unusual size isordered and Jobes or Hobbs would have to determinethe box size and quantity before the crew could boxthem.Whenever employees were not working as theyshould,Yarbough told them if they did not stop whatthey were doing or pay more attention to their work, shewould tell Jobes or Hobbs. Jobes would normally comeout on the floor and talk with the employees to get themstraightened out. On occasion,Jobes told Yarbough tosend the employee to his office. Blank writeup noticeswere kept in Jobes'office.Although Yarbough wrote upemployees, she could not do so unless Jobes or Hobbstold her to do so. She did not on her own volition writeup or otherwise discipline employees.After being in-structed towrite up an employee,Yarbough alwaysturned in the writeup to Jobes and never saw it again.Yarbough also filled out employee attendance informa-tion sheets whenever employees were absent, tardy, orleftwork early and turned in the sheets to Jobes. OnlyJobes or Hobbs could give employees permission toleave work early and, if both Jobes and Hobbs had leftfor the day when an employee requested permission toleave early,Yarbough called one or the other at home tosee if the employee could leave early. At all times whenemployees called in to report an absence or being late towork,they spoke to Jobes or Hobbs.Yarbough wouldnot know of an absent or late employee until supervisioninformed her.All employees trained on the job at the hire-in rate. Ifa new employee was boxing at a speed comparable tothe older employees Yarbough told Jobes.SometimesJobes told Yarbough to check on the performance ofcertain employees and report to him. Jobes would decideif a new employee could have a first wage increase andwhether older employees were entitled to a wage in-crease.When Jobes decides that an employee is entitledto a wage increase he tells Yarbough to write up the em-ployee for an increase. Yarbough would do so and leavethe form with Jobes for his approval.Normally, Yar-bough did not have time during shift to make whateverwriteups she was told to do,so she waited until the endof the shift to do her paperwork,sometimes during thelast 15 minutes and sometimes after shift.In the past,Yarbough has complained to Jobes and/orHobbs about certain employees not doing their job orcausing friction among the crew.She suggested one time WARRENTON RUBBER7that a particular employee be discharged because hewould not do his job and always caused trouble. BothJobes and Hobbs talked to Yarbough about the situationand decided to transfer the employee to another shift.Several other employees have been a problem either dueto slow work or bad work,and Yarbough also reportedtheir performance to Jobes.After such a report Jobes orHobbs would come to the floor and counsel the employ-ee to do better.If an employee was not keeping up withthe crew and had been reported by Yarbough to Jobesor Hobbs,either or both of them would observe the em-ployee'swork.They then decided whether to give theemployee more time to work up to speed or to tell Yar-bough to write them up.One employee was fired byJobes because the wrong size tubes were shipped andthen returned by the customer.Whenever overtime was required Hobbs or Jobes de-cided how long to work.With the exception of Satur-days, usually several employees had to work.Yarboughwas told to check with the employees to see whowanted to work overtime.If no one,includingYar-bough,wanted to work overtime either Jobes or Hobbswould talk to the whole crew.There were times whenonly Yarbough was willing to work overtime and shewould work by herself.Several Saturdays,Jobes andHobbs called Yarbough at home for overtime work andshe came in to work by herself.Work breaks among the boxing crew were taken all atthe same time unless there was an order that had to befinished. In that event Yarbough would relieve each em-ployee,one by one,until all had been given a break. Theorder of relief was decided by the employees and whowanted to go on break first.On one occasion,the wholecrew took a few extra minutes on break.Jobes saw thatYarbough was the only one at her work station. Jobestold Yarbough to write up all five employees for over-staying break when there was work to do.During the month of July, on Fridays,when shiftstarted,if the first shift had left enough boxes and tubesto keep the second shift occupied for awhile,Yarboughwould not have to move boxes or tubes into positionright away. With the crew already working Jobes wouldtellYarbough to get the timecards from the rack and ini-tial the employees'recorded time. The initialing of time-cards was actually Jobes' responsibility,but he wouldutilize Yarbough's slow time to help himAbout the first week in August,Yarbough was put onsalary, contrary to her wishes. Hobbs called her to hisoffice and asked how she felt about going on salary. Yar-bough told Hobbs she preferred staying at an hourly ratebecause of the weekly paycheck.Hobbs told her to thinkabout it for a few days and they would talk again. Yar-bough went to Hobbs several days later and told Hobbsshe did not want to go on salary.Hobbs said she had togo on salary whether she wanted to or not and told herto see Harper in the personnel office. Yarbough toldHarper that she preferred an hourly wage, but Harpersaid she had to go on salary and explained to her thatshe would get a raise and additional benefits.On salary,Yarbough received a paid vacation whereas before shehad not, and with a salary she no longer punched thetimeclock.She kept the title crew leader and was nottold she was thereafter a supervisor.Hobbs did tell Yar-bough that she could not talk to the union employees norcould she vote in the election because she was now a sal-aried employee. Yarbough did feel that she was a super-visor of sorts because she was instructed to see that thework was done and was to report any deficiencies of em-ployees'performances to Jobes or Hobbs. Also Yar-bough did the same work that Dorothy Ray did on firstshift, and Yarbough considered her to be a supervisor.Yarbough,however,did not have the authority to hireor fire employees nor the authority to recommend suchactions. Yarbough's job remained the same after salary asithad been before with the exception that she was givenone additional duty,the initialing of timecards wheneveremployees worked overtime.Yarbough was paid for herovertime,at an hourly rate, after she was put on salaryjust as she had been before.Within a week of the election Yarbough was called tothe front office by Hobbs.Hobbs informed her thatBonner and Newsome wanted to ask her some questions.When Yarbough arrived at the front office, AttorneyCobb was also present.Cobb did most of the talking andwrote a statement of Yarbough's responses.Cobb askedYarbough if she went to the union meetings in the citypark and she said she had.She was asked if she hadsigned a union card and told management present thatshe had.Yarbough was then asked to recall which em-ployees she had seen in attendance at the park meetings,but she said there were too many to name. Yarboughwas asked to sign the statement that Attorney Cobbwrote during the meeting and she did.On 28 September when Yarbough arrived for workshe was called to Harper's office.Harper told Yarboughshewas fired for having engaged in union activities.Harper paid her and she left the property.Lula West testified she had been employed as a repairperson since Respondent opened the plant She repairstubes on the first shift.Occasionally,West runs the buff-ingmachine in addition to repairing tubes. At presenther hourly rate of pay is $4.53 and has been since 1984.Although Braddy was chief inspector,ifWest wanted toleavework early, she would notify Braddy. Braddy inturn would ask Taylor if West could leave early. Tay-lor's decision was then passed on toWest byBraddy. Onthe days that West intended to come in late or be absentthe whole day she would call in.West would tell who-ever answered the phone to tell Taylor of her absence orher tardiness.West never spoke to Braddy when callingin nor did she ever ask for Braddy.In overtime situa-tions, if employees refused to work overtime,Braddytold them that Taylor said to write up anyone who didnot stay over.Delores Pinkston,chief inspector on thethird shift,was transferred to first shift after Braddy wasdischarged.Taylor does little, if any, manual work in theplant.Mostly he checks the molds and the tubes in vari-ous stages of production.Grover Jobes testified that he retired from Respond-ent's employment on 6 March 1986 While employed hewas shipping supervisor with responsibility to schedulethework of the boxing department and see that theproper crew was in the department each shift He also 8DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhad responsibility for completion of shipping schedulesof the shipping employees. Jobes worked from 7:30 a.m.to 5 p.m. normally but on a weekly basis worked over 3or 4 days until 6 or 7 p.m. There were two shipping em-ployees on the second shift under Jobes' supervision, butafterJobes left for the day they wereunsupervised.Jobes relied on one of the most senior employees to getthe order shipped in his absence.When the plant reopened in 1981, the boxing depart-ment was set up with a crew leader, Dorothy Ray, onthe first shift only.Within a short time Ray was changedfrom hourly to salary. Jobes explained that Ray was re-ferred to as a supervisor after she became salaried.Gloria Yarbough had boxing experience when she washired into the boxing department with Ray. Yarbough onoccasion assisted Ray in the boxing operation. When asecond-shift boxing department was installed, Yarboughbecame the crew leader on the second shift. Jobes in-structed her to handle the second shift according to whatshe was supposed to do or what she was trained to do.Jobes did not tell her what her title would be. He tookfor granted that Yarbough would know what her posi-tionwould be and what she would be doing. Jobes didnot, in any descriptivelanguage,tellYarbough that shewas a supervisor or the supervisor of the second-shiftboxing. Jobes did recall that when Yarbough was put onsecond shift he talked to both she and Ray. He instructedboth that they had the authority to orally discipline em-ployees and showed them the discipline forms to use.Jobes showed them where the discipline forms were keptin his office, but he did not tell Yarbough that she couldwrite up employees without first reporting to him. Spe-cifically,whenever Yarbough reportedan incident toJobes before any discipline was administered, Jobesnever told her that she could discipline or write up em-ployees without checking with him. Jobes, on occasion,after hearing Yarbough's report of an employee, wouldtell her to let the incident pass without a writeup or hewould talk to the employee himself. Jobes initialed allwriteups because if he did not, when Hobbs saw thewriteup without Jobes' approval he would say, "Jobes,do you agree with this?"One example of the discipline procedure cited byJobes occurred in May 1984. Jobes had instructed Yar-bough to have employee Vernon Johnson stocka certainsize tube when he started his shift. Later in the shift Yar-bough called Jobes and reported that she had givenJohnson theinstructionbut he refused to do the task.Jobes told Yarbough that she knew the procedure, what"we" had to do and to go ahead and do it. Yarboughthen wrote up Johnson for refusal to follow instructionsand poor quality workmanship. Jobes initialed the write-up to confirm that Yarbough had followed through withwhat she was supposed to do.A second example of discipline occurring in May 1984involved Willie Norris. He reported for work intoxicatedat 8 p.m. Yarbough called Jobes at home to report theincident. Jobes returned to the plant and sent Norrishome. The following morning Jobes wrote up the inci-dent on a discipline form and signedYarbough's name toshow that the incident took place on the second shift.Jobes also reported the incident to Hobbs.Jobes also stated that both Ray and Yarbough talkedto employees who had trouble doing the work or troubleon the shift. They would more or less give the employ-ees an oral discipline and then report to him. A writeupof the employee on a discipline form following a reportto Jobes was standard procedure. In fact, in the absenceof Ray or Yarbough from the boxing department, Jobeswould discipline employees followed by a writeup, butJobes always signed the crew leader's name to the write-up. On occasion, but not atall times,Jobes would notifythe crew leader on her return of the previous writeup.Also in May, Wyvonie Collins was in training as aboxer on second shift. Yarbough saw that Collins wasworking at a speed comparable to the older employeesbut receiving the hourly wage of trainees. Jobes toldYarbough to put itinwriting to himand Hobbs. Yar-bough wrote a note to Hobbs and Jobes recommendingthat Collins be taken off the training pay and given herfirst incremental pay raise. Jobes discussed Collins withHobbs and Hobbs told Jobes to take it to personnel tosee if she could get a raise. Jobes followed through andCollins got her raise.Typically, Yarbough's workday began with her check-ing with first-shift boxers (Ray) to see what was left todo on any current orders and checking with Jobes forany additional orders to work. Jobes had premade lists oftubes to be boxed and shipped for Yarbough to workfrom, and he would supply her with enough lists to lastthe entire shift. If special orders were needed Jobeswould supply a written schedule of tubes and tell herwhat priority the special order had. After Yarbough re-ceived the production schedules, she would check to seeif all employees reported for work. If all employees hadnot reported for work, Yarbough informed Jobes and hewould get with Hobbs to determine if someone from firstshift should be held over, if someone should be called infor overtime, or if Yarbough should work with a shortcrew. The decision by Jobes and Hobbs rested on thecritical nature of the orders on the production schedule.Once the shift started Yarbough made up boxes withlabels according to written specifications detailing howvarious sized tubes were to be boxed and shipped. Yar-bough also gave the tube supplier a copy of the produc-tion schedule so he would know what size tubes tosupply to the boxers. The box label told the boxers whatsize tube and the quantity to put in each box. Yarboughwould stack the prepared boxes in separate areas so thetube supplier would know where to put the correct sizetubes to be boxed. Yarbough, during shift, would inspectrandom boxes to check the accuracy of the boxers'work.The Company's call-in rule applied plantwide to allemployees. The employees were instructed to call in atleast one-half hour before shift time if they expected tobe late or absent. Second-shift boxing employees were tocall in and speak to Jobes or Hobbs. First-shift employ-ees who called in to report late or absent were instructedto speak to Taylor or Newsome. If a second-shift boxerhad called in as instructed, Jobes would tell Yarboughwhen she came on shift that an employee would be lateor absent. WARRENTONRUBBER9The Company's rule on employees leaving early fromshift also applies throughout the plant to all personnel.The Company would not require employees whobecome sick at work or who have a personal emergencyto stay at work.If a second-shift boxer became sick orhad an emergency,Yarbough was not required to notifyJobes of the emergency at his home.Any other requestto leave early,less than major or catastrophic,had to bedecided by Jobes or higher authority before the fact.Yarbough could not on her own release employeesmaking such a request.Whenever a boxer did leaveearly,Yarbough had to finish the shift with the shortcrew since she did not have authority to call in off-shiftemployees.Only Jobes or Hobbs could authorize re-placement employees.Overtime for the boxing employees was only author-ized by Hobbs.He would tell Jobes how much overtimefor any given day and how many employees would beneeded.Jobes would pass the word on to Yarbough. Ifless than the full crew was needed,Yarbough would askfor volunteers.In the event no employees volunteered,Yarbough reported to Jobes who then went to theboxing area and appointed the requisite number of em-ployees to stay and work overtime.At the end of eachweek,all timecards showing overtime had to be initialedbefore employees would receive overtime pay.Jobes hadinstructed both Ray and Yarbough that the timecardshad to be initialed before they were picked up on Fridayevenings by payroll and told Ray and Yarbough to initialthem.Yarbough did not have authority to hire or fire em-ployees.Although she never recommended anyone behired,she did on one occasion recommend that a recalci-trant employee,Vernon Johnson,be discharged. Yar-bough reported to Jobes in June 1984 that Johnson re-fused to do work that she had instructed him to do.Jobes told Yarbough to follow the procedures, make awriteup and turn it in to him. Jobes in turn discussed thewriteup with Hobbs.Both separately counseled Johnsonand later Hobbs told Jobes that he would handle the situ-ation.Jobes had no further involvement with the inci-dent.Yarbough,also, did not have authority to remedy anyemployee complaints relative to hours worked or wagesreceived.Only Jobes could make any adjustments for theemployees.Yarbough could handle complaints by em-ployees of water on the floor by having the janitor cleanitup.Although other employees could not leave theirwork stations to look for the janitor, if the janitor was inthe area,any employee could tell him to clean up a wetfloor.Jobes was not aware that Yarbough was put on salaryuntil she told him Although he did not know when Yar-bough went on salary,he knew that her status changedfrom boxer to supervisor with the salary.The changedstatus,however,did not carry with it any additionalduties.Yarbough worked as she always had since goingon the second shift.Shortly after Yarbough'sdischarge,the second-shiftboxing department was discontinued due to a reductionin tube orders.Evelyn Reynolds testified she has been a boxer on thesecond shift for 3 years. She was hired by the office andinterviewed in the office.When Reynolds began employ-ment,she was sent to Jobes' office.Jobes told Reynoldsthat she would be working under Yarbough and thatYarbough was the "boss."Jobes added that if Reynoldshad any problems,she was to come to him,or, if thereare problems that Yarbough cannot handle,come to him.Jobes also told Yarbough if she had any trouble with theemployees to call him.Yarbough told Reynolds that Bar-bara would show her what to do and how to put thetubes in the boxes.Yarbough asked Barbara to helpReynolds and show her what to do.The box labels statethe tube size and quantity for each box.The boxerssimply put the stated tube size and number in each box.The production quota for each boxer was 1000 tubes in 8hours.Each day a boxer begins work at the same workstation unless the boxes and tubes are stacked differently.If the work stations are different,Yarbough will tell theemployees what kind of orders are to be done and howthe boxing is to be done.The department is set up withfour boxing stations and two extras. All six stations aresuppliedwith boxes and tubes each day. Any time aboxer completes the boxes and tubes at her station, she issupposed to move to one of the extra stations and contin-ue working.As a work station is emptied,a new supplyof boxes and tubes are brought in.When the boxer at theextra station runs out of work the movement is reversed.Reynolds came to work one night and Yarbough toldher that she looked sick.Reynolds told Yarbough thatshe did not feel good but she wanted to try and make theshift.Later Reynolds told Yarbough that she could notmake it and was going home.Yarbough asked Reynoldsif she had a way home and Reynolds responded,"yes."Yarbough told Reynolds to bring a doctor's excuse whenshe returned.Reynolds came to work the next day andturned in her doctor's excuse to Jobes.Vernon Johnson was the tube supplier and Yarboughalways had trouble with him. Johnson would shout andcussYarbough whenever she corrected what he wasdoing.Usually,Johnson would not put the tubes in therightwork station.Yarbough would end the colloquywith,"I'llcallGrover[Jobes]"or "I'll write you up."Johnson responded,"I can write too." On occasion, Yar-bough reminded Johnson that she was his"supervisor"to which Johnson replied,"You wasn't shit."Bernice Johnson, another employee that Yarbough hadtroublewith,would argue with her.When Yarboughtold Bernice that she was her supervisor,Bernice wouldreply that Yarbough"wasn'tnothing."Yarbough at thatpoint would take Bernice from the work floor,but Reyn-olds did not know where they went.Willie J. Norris, an additional troublesome employeethatwas told by Yarbough"Iam your supervisor,"would engage in cussing Yarbough with language toonasty to repeat.Reynolds knew that both Johnson and Norris werewritten up for their nasty conduct,but Yarbough nevermade the writeups at the time of the incidents.Yarboughmade all the writeups after the shift ended. On many oc-casionswhen Yarbough had trouble with an employee 10DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDshe would say,"I'm going to tell Earnest[Hobbs] or I'mgoing to tell Grover [Jobes]."Some time later,eitherHobbs or Jobes would come into the department andtalk to the employees.Jobes called the whole crew intohis office one afternoon and told them,"Yarbough isyour boss,you do what she say do."Jobes added that hedid not want to have to come back into the plant everynight to straighten things out.One week Reynolds and several others were shortedon their paychecks.The employees told Yarbough andgave her their check stubs.Later Jobes came to the de-partment and told Yarbough the pay oversight wasstraightened out, and Yarbough told all the employeeswhat Jobes had said.Yarbough never told Reynolds that she was the super-visor during working hours,but one time riding enrouteto work she did. Yarbough said she had been made su-pervisor but was not ready for it because she needed toget her weekly check to catch up her bills.Even thoughYarbough said she was to be a supervisor,the only thingthat changed was Yarbough no longer punched a time-clock.When Reynolds was in training,she was slow workingup to the standard of 1000 tubes.At one point,YarboughtoldReynolds that"they"were getting on her and shewould have to tell"them" when Reynolds was doingher job right.Yarbough said she told Jobes that Reyn-olds was slow but she was a steady worker and could doit.Reynolds completed her probationary period produc-ing below standard,and received a partial raise.Later,Reynolds did start producing at standard and Yarboughsaid she would tell Jobes. After awhile,Yarbough toldReynolds that her raise had been granted and Reynoldsdid later get her raise.Wyvonie Collins testified that she was hired as a boxeron the second shift by the personnel office.After theinterview,the office lady took Collins to the boxing de-partment,showed her how to use the timeclock,and in-troduced her to Yarbough.The office lady told CollinsthatYarbough would tell her what to do.Collinswasnot told that Yarbough was her supervisor,but she wastold that she would be working under Yarbough.Collins'firstday was spent training with a first-shift boxer thatstayed over. Thereafter,Yarbough showed her how todo the work.Yarbough told Collins if there was any-thing she did not understand,to tell Yarbough and shewould help her all she can.Each day the boxers turn ina tally of completed boxes to Yarbough who in turnchecked the tally against the department production.After checking, Yarbough knew on a daily basis eachboxer's production and whether it was standard or not.Collins recalled thatwhen she began boxing 1000tubes per shift,which was standard,Yarbough told hershe was doing a good job. Yarbough also said she wouldtalk to someone about Collins getting a raise. Later, Col-lins saw a note that Yarbough had written to Jobes rela-tive to a pay raise for Collins. Collins did not say any-thing more to Yarbough about a raise.Collinsworked with Vernon Johnson who was thetube supplier. Johnson was slow and,on occasion, theboxers would run out of tubes. When Yarbough wouldtell Johnson to hurry up,he would cuss her and tell herto shut up because she was not his boss. One evening heand Yarbough got into an argument and Yarbough toldhim if he cannot do the job to go on home.Johnson re-sponded to Yarbough that she did not hire him andcannot fire him and laughed.Yarbough told Johnson thatshe was going to tell Jobes of his conduct.Another employee, Dooley,had a habit of wanderingoff.Yarbough told him he would have to stay in the de-partment and do his job.Yarbough told Dooley that shewas going to tell Hobbs because she was sick and tiredof how some of the people were talking to her.Collins had to leave the shift early twice because hergrandbaby was sick.The first time she got word fromhome that her grandbaby had to be taken to the hospital,Collins told Yarbough of the sickness and asked to leaveearly.Yarbough said she would have to call Jobes athome and get his approval,but Collins could not waitand left anyway.The second time it happened,Collinsdid not see Yarbough so she told her coworkers to tellYarbough that she left early because her grandbaby wassick again.Collins, at one point,wanted to change shifts andwork the first shift for awhile.She asked Yarbough ifshe could change,and Yarbough told her to see Jobes orHobbs for permission.Earnest Hobbs testified that he was hired as traffic andshippingwarehousemanager on 22 February 1982.Hobbs met Yarbough 2 weeks later while she was work-ing the first-shift boxing as helper to Dorothy Ray. Rayputs labels on boxes and places the boxes in the severalwork stations.Ray was called the boxing supervisor.When the Company decided to set up a second-shiftboxing department, Hobbs talked to Yarbough abouttaking the second-shift boxing position. Hobbs told Yar-bough that she would be in charge of boxing and hewould hold her responsible for what happened. Al-though Dorothy Ray on the first shift was doing thesame job as Yarbough on the second shift, Ray was sala-ried and Yarbough was hourly. Hobbs stated that he sub-mitted three requests for Yarbough to be put on salarywith the first being made while Yarbough was Ray'shelper on the first shift.The second and third requestswere made after Yarbough was transferred to the secondshift.Hobbs did not remember the dates, but he was surethat the third and final request for Yarbough's salarycame just before the walkout by employees and was ap-proved before the elections. Hobbs stated that he wasmotivated, in part, to request a salary for Yarbough dueto her complaints that she was doing the same job asRay but not making the same amount of money and heassumed she would welcome a change to salary. Hobbscalled Yarbough to his office to inform her that a salaryhad been approved but Yarbough said she was not readyfor it.Yarbough told Hobbs that she could not afford tomiss a pay period by going to a 2-week period on salary.Hobbs explained to her that she would not miss a weekof pay because she would get the 1-week's pay that washeld back to fill the gap in the first 2-week period ofsalary. Yarbough said she would think about it.In the in-terim,Yarbough spoke to Harper in personnel about thesalary plan.Later,Harper and Yarbough told Hobbs that WARRENTON RUBBERshe had decided to "try it,"meaning the salary. AfterYarbough went on salary,Hobbs explained the better in-surance and better vacation benefits she would receive.He did not discuss the timeclock or the signing of time-cards;Yarbough had previously begun signing employ-ees' timecards.Hobbs did not detail any new responsibil-ities for Yarbough following her salary approval becausehe had always depended on her to get the work doneand treated her as his supervisor on the second shift.Hobbs never told Yarbough that she was a "supervisor"or the"boss"of the second shift.He did tell her she was"in charge"of the second-shift boxing and was supposedto answer to Jobes.Yarbough was the only employeeHobbs ever recommended for a salary.Hobbs never usedthe term"crew leader"forYarbough or Ray. Hobbsstated that Yarbough had recommended several employ-ees for pay raises and employees knew if Yarbough didnot recommend the raise they would not get it. Hobbsadmitted that there was a standard of 1000 tubes forsmall tubes and 80 to 90 tubes for tractor tubes per shift,but he saidYarboughwas not boundby thestandardsfor pay raises, e.g., Hobbs said he would not know whenan employee was boxing 1000 tubes until Yarbough toldhim. In addition,an employee boxing to standard had toalsomaintain a 90 to 95 percent accuracy to get a payraise.All employees were subject to a three-stepwagesystem, hire in, midrange, and final with the amount ofwage for each step set by upper management.Hobbs wasthe only authority to decide when an employee's errorfactor was low enough to get a raise.There was an addi-tional policy for boxing employees in training. If the em-ployee was not up to midrange of the standards after 30days of work,the employee probably would not workout.Hobbs stated that Yarbough did not have to checkwith him before giving any employees an oral or a writ-ten warning for rule violations,and in fact she never didwith the exceptions of employees Johnson and Norris.Regarding the Vernon Johnson incident,Hobbs saidsuch warnings went through Jobes first and most of thetime never got to him. Hobbs did not recall any writeupson Vernon Johnson,but did recall that he transferredhim to the first shift rather than discharge him. Hobbs'decision to transfer rather than discharge was based on apersonal remark Yarbough had made to Johnson duringthe verbal altercation.Hobbs attended supervisory meetings composed of de-partment heads and the plant manager.If anything arosein the meetings relative to boxing,he would later pass iton to Jobes who in turn passed it on to Ray and Yar-bough.Jobes had in the past attended supervisory meet-ings,but when Hobbs was hired, Jobes no longer attend-ed.All employees are hired by the personnel department,but Hobbs interviews employees for boxing before hiringand assigns them to a classification after they are hired.Hobbs is the only person in shipping and boxing whocan discharge employees without consultation.Each shift in boxing is started by giving Ray and Yar-bough an order sheet listing all tube sizes to be boxedduring the shift.The tube supply person is also given anorder sheet so he will know what tubes to supply. If the11tubes needed in the department differ from the listing,Yarbough would tell him what sizes to bring first.Yarbough could not handle complaints about workingconditions but she could relate them to Jobes or Hobbs.If an employee complained to Yarbough about short payshe would tell Hobbs or Jobes. Either Hobbs or Jobeswould pull the employee's timecard and check for over-time worked but not paid.Hobbs admittedly never toldYarbough that she could call off-shift employees to workwhen her crew was short, but he said she could have ifshe wanted to.Delores Pinkston testified that she was an inspector onfirst shift from her hiring date in January 1981 untilAugust 1982.She was relief inspector while Braddy waschief inspector.Pinkston stated that Braddy would disci-pline employees with writeups but never said she hadany prior approval to do so.On occasion,usually preci-pitated by too many red tags,Braddy would conductmeetings of the inspectors and tell the employees theyhad to do a better job or get their act together. BoydTaylor attended some of the meetings but not all.Braddy told the inspectors during the meeting that theycould be fired if they could not do the job. Pinkston re-called that Braddy told one inspector at her work stationthat if she did not do better to lessen the number of redtags,she would be out the door.Pinkston and the otherinspectors had been told to see Braddy if they had anycomplaints about work or pay.Braddy did handle ashort check complaint for Pinkston saying she wouldhandle it. Later,Pinkston got the shortage.Wheneverthe crew was short and no one could work overtime,Braddy would rearrange the work stations of the mspec-tors.Braddy never mentioned that Taylor told her to doso.There were also times that production scheduleschanged and other size tubes were also being produced.Those inspectors who worked better on the odd tubesizeswould be rescheduled by Braddy to work the oddsizes.Pinkston stated that breaks were scheduled byBraddy, and the relief inspector followed the scheduleset by Braddy.Braddy also made the decision when shewould take her break, which usually was before theother inspectors. Pinkston was not aware that inspectorscould change breaktimes among themselves without firstchecking with Braddy.Days when Braddy was behindindefects,Pinkston or another employee would helpBraddy to reduce the number of tubes in the cage. Pink-ston never saw Taylor help Braddy whenever she wasbehind.Pinkston also helped Braddy buff tubes but noton a daily basis.One day near the end of the shift,Pinkston becamevisibly ill and told Braddy that she needed to go home.Braddy told Pinkston she could go home early withoutmention of approval by Taylor.Pinkston, while workingas an inspector,only called in to report an absence onetime and she spoke to Taylor. She did recall that the in-spectorswere told to call Braddy for absence reports.Overtime was usually handled by volunteers but whenthe overtime was mandatory,the inspectors would be as-signed days that they were required to work overtime.Braddy would tell the inspectors what their overtime as- 12DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsignmentswere.Whenever employees worked overtime,Braddylater signed all timecards.Pinkston is now employed as chief inspector on firstshift.A typical production day now is less than what itwas when Braddy was chief inspector. An average dayof defects now is in the 200 range. Pinkston does her pa-perwork on company time, not her own time.Although Pinkston could not specifically recall, shestated that Braddy assignedtraineesto work stations anddid recommend pay raises for new hires.Pinkston came to Warrenton from Polson Rubberwhere she was a chief inspector. Polson supervisors hadadditionalresponsibilitiesthat chief inspectors did nothave but her foreman called her a supervisor.As chief inspector for Warrenton on the third shift,Pinkston issuedwrittenwarningswithout consultingwith her foreman, albeit, she did not issue any finalwarningswithinthe progressive discipline system of"three and you're out." Pinkston stated that Newsomehad told her during her tenure as chief inspector she didnot have to check with her foreman before issuing awrittenwarning. Pinkston was never told she had au-thority to allow employees to leave early, but if the em-ployee had an emergency, she did have authority to re-lease themfrom the shift.Whenever the third shift wasshort Pinkston eithercalled in someonefrom the firstshift or told the chief inspector on the second shift toassign someoneto work overtime. Pinkston said she hadthe authority to call in any number of people she neededto fill her crew. Although she did not have to checkwith her foreman before exercising any authority, shedid, as a matter of courtesy, keep him informed of heractions. Pinkstonalso assignedemployees to work over-time within the framework of set days for each employeeto work overtime when needed.Boyd Taylor testified that as general foreman, he haddirect supervision over molding, seven employees; splic-ing,eightemployees; head in, three employees; andvalve spray, one employee. He had general supervisionover mill, 7 employees and inspection with 13 employ-ees.Taylor had the responsibility for making tubes onthe first shift.On a good day inspection would handle768 tubes with defects numbering about 150. On a badday the defects number between 300 to 350. Braddywould spend 25 percent of her time working defects on agood day and 50 percent of her time on a bad day. Theremainder of her workday is spent checking repaired andclassified tubes.Although Polson Rubber had a bufferclassification, atWarrenton the chief inspector does thebuffing.Many tubes that have been rejected or repairedneed to be buffed before passing them to the warehouse.Braddy had authority to assign someone to help her withdefects whenever she needed to but has gone to Taylorto get approval for help. Braddy had authority to writeup employees for red tags without consultation withTaylor.Taylorwould see red tags with employees'nameson them and ask Braddy if she had written theemployee awarning.He had nothing more than that todo with writeups for red tags. Taylor did not tell Braddynot to write up employees who got redtags.AlthoughTaylor stated that Braddy had authority to issue wri-teups for poor performance, he could only recall one in-stance where Braddy did so without first checking withhim. In all cases,Braddy turns in the writeups to Tayloror Newsome by leaving them on their desks at the endof the shift. Braddy,on occasion,wouldhold meetingswith inspection employees because too many defectswere being thrown out. One such meeting she toldTaylor, "Iam takingmy inspectorsinto a meeting,you're welcome to attend if you want to." Taylor attend-ed but said nothing. Braddy explained to the inspectorsexactly how she wanted the job done and how she ex-pected them to do it. Braddy also had authority to giveemployees approval fortardinessor absenteeism. Tay-lor's only discussion with Braddy abouttardiness or ab-sence was his tellingher, "that's her department."Taylor stated that Braddy had the authority to fireemployees after first checking with him. He could notrecallwhether Braddy everexercisedher discharge au-thority. Braddy could, on the spot, discharge an employ-ee for fighting on the job, but Taylor could not recallwhether he ever told Braddy she had such authority.Taylor recalled that Braddy had two employees whogave her a hard time, and she asked if the employeescould be transferred to another shift. Although Taylordid not recall what he told Braddy, he stated that sheknew the employees had seniority and could not bemoved off the first shift. Taylor stated that in an over-time situation,Braddy would seek volunteers first. If noone wanted to work, Taylor said he was sure he had in-structed Braddy toappoint someonetowork overtime.Taylor stated that Braddy had the authority to call em-ployees in from other shifts to work overtime when shedecided that overtime was needed. She could not orderemployees to work but she could ask. If any employeerefused, she could report the refusal to Taylor and theywould handle it. Taylor could not think of any specificsexcept three occasions when Braddy did not get volun-teers for overtime and reported to Taylor. He toldBraddy to have the employees draw straws. Braddy hadno authority to hire employees and Taylor did not knowif Braddy had any input into a new hire's initial classifi-cation orstation assignment.Taylor didrecall one em-ployee that was hired and he told Braddy to station theemployee as a rear tractor inspector for training. Tayloralso stated that Braddy rarely came to him just beforetaking any action with employees.Lewis Newsome testified he has been production man-ager since5 January 1981. Salaried employees are paidon a straight 40-hour basis. Eighty percentof insurancepremiums for salaried employees are paid by the Compa-ny.The hourly employees receive only 60 percent oftheir insurancepremiumsfrom the Company. Salariedemployees get more vacation time than hourly employ-ees with both based on years of service. All informationof vacations, salary,and insurancefor salariedpersonnelare kept in the "black book" by the personnelmanager.During the walkout in July, all salaried employeesworked whereas 50 to 70 hourly employees were onstrike.Only salaried employeesare givenperformanceappraisals.The appraisalsare made annually.Newsome stated that the personnel department has theonly authority to hire or fire employees. Boyd Taylor WARRENTONRUBBER13does not have authority to fire employees,but he canrecommend that employees be fired.All classifications in manufacturing are duplicated onall three shifts excepting that the first shift does not havea splicing supervisor.Itwas decided in the beginningthat with all the other supervision and experience presenton the first shift,a splicer supervisor was not needed.Analysis and ConclusionsThe gravamen of this case is the supervisory status oftwo employees;Eloise Braddy,chief inspector on firstshift,and Gloria Yarbough,crew leader of the boxingdepartment on second shift.Both employees were dis-charged.Respondent claims both employees are statutory super-visors,and therefore neither is protected by the antidis-criminatory provisions of the Act.The burden of prov-ing supervisory status rests with Respondent.The General Counsel alleged both discharges to beviolative of Section 8(a)(3) of the Act because Braddyand Yarbough were discharged for engaging in union ac-tivities during the union campaign.Respondent admittedthe discharges and that union activity was the reason forboth.A corollary issue of coercive interrogation involvingboth Braddy and Yarbough depends on resolution of thesupervisory issue.The statutory provisions and governing principles thatdetermine an individual's supervisory status are well set-tled. Section 2(11) of the Act defines a supervisor as:The "term supervisor" means any individualhaving authority,in the interest of the employer, tohire, transfer,suspend, lay off, recall,promote, dis-charge, assign,reward,or discipline other employ-ees, or responsibly to direct them,or to adjust theirgrievances,oreffectivelytorecommend suchaction,if in connection with the foregoing the exer-cise of such authority is not of a merely routine orclerical nature,but requires the use of independentjudgment.Inmaking determinations of supervisory status, theBoard is careful not to construe supervisory status toobroadly because any employee found to be a supervisorisdenied protection of the Act.The statutory indicia ofsupervisory status is stated disjunctively and onlyoneneed exist to confer supervisory status on an individual.Possession alone of one of the statutory indicia, however,is not sufficient to establish supervisory status. The deter-mination rests on the individual's functions and authorityThus, an assigned title or job classification,standingalone,is insubstantial evidence of statutory authority. Ifan individualpossessesthe statutory authority andusesin-dependent judgment inperformingthe supervisory func-tions in theinterestof management,that individual is astatutory supervisor.Respondent contends that Braddy has been a supervi-sor since the plant opened and that Yarbough was madea supervisor when she was put on salary several monthsbefore her discharge.Respondent argues alternativelythat Yarbough was a supervisor on assuming leadershipof the second-shift boxing crew,but does not contendthat Yarbough's later change to salary with its attendantincrease in benefits was a supervisory promotion.The record evidence discloses several facts common toa determination of supervisory status of both Braddy andYarbough.Production Superintendent Newsome credibly testifiedthat only the personnel department has the authority tohire and fire employees.Hobbs, shipping manager,credi-bly testified that only himself and other departmentheads attended the regularly scheduled supervisory meet-ings,and Taylor credibly testified that Braddy did notattend supervisors'meetings.Both Hobbs and Taylor fur-ther testified that neither Yarbough nor Braddy was evertold they were supervisors or what authority,ifany,they were to exercise.Hobbs and Taylor expected Yar-bough and Braddy to do what they were trained to doand thus help keep production flowing smoothly. Newhires, according to Hobbs,were assigned their job classi-fication by himself.Taylor,when newly hired employeesreported for work,would tell Braddy where to placethem on the inspection lines. Hobbs stated that Yarboughdid not have to check with him before disciplining em-ployees but added that Yarbough had to clear everythingthrough Shipping Supervisor Jobes. Jobes testified thathe never told Yarbough that she had the authority to dis-cipline employees on her own. Jobes did tell her she wasto check with him first and discuss it. Jobes cited threeexamples of discipline for boxing employees.Two oc-curred in May and one in June.Vernon Johnson hadbeen instructed by Jobes to perform a certain task.Later,Jobes asked Yarbough if the task was completed andYarbough reported that Johnson had not started the task.Jobes instructed Yarbough to write up Johnson. Yar-bough did so, signed the writeup, and turned it in toJobes. On another occasion during the second shift, afterJobes had left for home, Willie Norris came to work lateand under the influence of alcohol Yarbough calledJobes at home to report the incident and Jobes returnedto the plant and disciplined Norris. Vernon Johnson, inJune,refused to follow the instructions of Yarbough, andshe reported to Jobes recommending that Johnson be dis-charged.Jobes and Hobbs considered the incident andtransferred Johnson to the first shift due to his disruptivebehavior on the second shift.Taylor testified that Braddy had the authority to initi-ate writeups on employees but could only recall one in-stance in which she did so.In all other instances, shesought Taylor's approval first.Hobbs stated that Yar-bough could not handle any employee complaints. Shecould only relate the complaint to himself or Jobes.Jobes testified that Yarbough could not remedy employ-ee complaints,but she could initiate a "clean up" ifwater or some other liquid was on the work floor.Taylor simply testified that Braddy handled her depart-ment,and he left the department to her without specify-ing employee grievances as such.Testimony of inspectorwitnesses shows clearly,however,thatBraddy justpassed on to Taylor any complaint made by employees.Of the 40 exhibits offered to show Braddy's exercise ofsupervisory authority from 1981 through 1984: 26 are 14DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDnothing more than writing up the employee subsequentto the receipt of a red tagoriginatingfrom the qualitycontrol department and without any input from Braddy;6 are writeups dictated by the absence and tardinesspolicy including the uniform rule that all employees mustbring a doctor's excuse when returning to work; 3 arewriteups resulting from an employee's refusal to workpreviously scheduled overtime dictated by the estab-lishedovertime selection procedure; 3 are writeupsissued to employees failing to perform at the acceptablelevel dictated by the predetermined standard of produc-tion; and 2 were issued for refusing to follow instruc-tions, namely, employee Lewis, who was first disciplinedin the office by Taylor for failing to sort tubes, and em-ployee Christine Johnson who was jointly disciplined byTaylor and Braddy for failing to perform an assignedtask without backtalk or remarks. Of the 10 exhibits of-fered to show Yarbough's exercise of supervisory author-ityfrom 1982 through 1984 (with all exhibits dated1984): 5 wereissuedby Yarbough at Jobes' direction towrite up all employees for overstaying break when therewas work todo; 1 was issuedby Yarbough per Jobes'instructionwhen a box was shipped with less tubespacked than the order called for; 1 was issued by Yar-bough after Jobes instructed an employee to perform atask and he failed to do so. Jobes checked with Yar-bough and found that the employee had so failed and in-structed Yarbough to write up the employee; one wasissued by Yarbough to an employee who had called inwith car trouble. Jobes told the employee to come intardy but the employee failed to report for work. Yar-bough wrote up the employee for the absence, one wasissued by Yarbough to an employee who refused to per-form the daily cleanup of the work station as required,and one was issued by Jobes to an employee reportingfor work under the influence of alcohol. Yarbough calledJobes at home to report the employee and Jobes re-turned to the plant and sent the employee home. The fol-lowingmorning,Jobeswrote up the employee andsigned Yarbough's name to the form.Thus, it is clear that neither Yarbough nor Braddy hadauthority to hire, discharge, assign, or discipline employ-ees or to adjust grievances of employees. It is equallyclear that neither could effectively recommend suchaction as contemplated by the statute.There is no evidence in the record relating to the au-thority of any individual to suspend, lay off, recall, orpromote employees. There is a limited reference in therecord to a company policy that no employee is requiredto remain at work if a family emergency exists, or theemployee becomes ill. Several witnesses testified to prac-tices under the policy. Ophelia Grier testified that when-ever she wanted to leave work early, she made the re-quest to Braddy. Braddy would tell Taylor of Grier's re-quest and Braddy would later relay Taylor's answer toGrier. Grier stated that Braddy did not grant permissionto leave work. Lula West testified that while Braddy waschief inspector, she would notify Braddy if she wantedto leave work early. Braddy in turn would ask Taylor ifWest could leave early and later Braddy would pass onTaylor's decision to West. Wyvonie Collins testified thatduring her employment as a boxer on the second shiftwith Yarbough, she had several family illnesses. The firstinstance involved her grandbaby being taken to the hos-pital.Collins received word at work of the sickness andasked Yarbough if she could leave work. Yarbough toldCollins that Jobes had to be notified at home beforeanyone could leave work. Before Yarbough could talk toJobes,Collins left work to care for her grandbaby. Asecond sickness occurred, and when Collins was notifiedatwork, she did not see Yarbough so she told her co-workers to notify Yarbough that her grandbaby was sickagain.Both Braddy and Yarbough testified that they didnot have authority to release employees to leave workearly except in cases of an emergency. When emergen-cies existed and employees left work, both Braddy andYarbough simply notified their foreman and continuedthe shift with a short crew. Taylor and Jobes crediblytestified that neither Braddy nor Yarbough had authorityto replace absent employees no matter the reason for theabsence, and Jobe stated that only he or Hobbs had au-thority to release employees to go home early. Pinkston'stestimony to the contrary, I do not credit with probativevalue of Braddy's work functions. Pinkston's testimonyinvolved her duties as chief inspector on a different shiftand, as she noted, she functions differently than Braddyforwhatever reason. I do credit the testimony of em-ployeesGrier,West, Collins, Braddy, and Yarbough.The credible record evidence shows that the practice ofreleasing employees does not involve any supervisoryfunction of Braddy or Yarbough nor does the practiceentail the use of independent judgment by Braddy orYarbough. In addition, Braddy credibly testified withoutcontradiction to an episode involving an inspector duringthe working shift. The inspector in the course of a con-versation with Braddy became angry and called Braddya "bitch." Sometime later, Braddy mentioned the inci-dent to Taylor. Taylor told Braddy that she should havereported the incident to him when it happened and hewould have sent the employee home. Taylor's belatedresolution of the incident is instructive of the statusBraddy enjoyed vis-a-vis the employees. I conclude andfind that neither Braddy nor Yarbough possessed author-ity to suspend, lay off, recall, or promote employees orthat either exercised such authority.The record shows that overtime, when ordered byTaylor, Hobbs, or Jobes, was fulfilled first by volunteersand second by drawing straws. If the overtime crewneeds were small and the employees did not volunteer ordraw straws, a selective procedure was followed. In in-spection, each employee was previously assigned a week-day.Whenever overtime occurred (without volunteersor drawing of straws), the employees named for thatweekday were required to work. When there were novolunteers for overtime in boxing, Jobes selected whichemployees were required to work the scheduled over-time.Failure of an employee to work scheduled over-time under the weekday selection process or by directionof Jobes was automatically disciplined by writeup undertheprogressivedisciplinepolicy.The testimony ofHobbs that Yarbough could have called off-shift employ-ees and ordered them to report for work I do not creditdue to the highly speculative nature of the testimony and WARRENTONRUBBER15Hobbs'admission that Yarbough was never told she hador could exercise such authority.Likewise,Taylor's testi-mony that Braddy had authority to call in employeesfrom other shifts to perform overtime work I do notcredit due to the failure of Taylor to inform Braddy thatshe had such authority or could exercise such authority.Further,neither Braddy nor Yarbough ever called in off-shift employees to work for overtime or fill in purposes.Both Braddy and Yarbough worked shorthanded when-ever their crew sizes were reduced by absence,illness, orlack of sufficient employees to work overtime.All employees have seniority based on their date ofhire and their seniority gives them shift preferences. Nei-ther Braddy nor Yarbough possessesany authority totransfer employees off their respective shifts for anyreason.As Taylor testified,Braddy knew that she couldnot effect the transfer of a recalcitrant employee so shehad to learn to put up with the inconvenience of the em-ployee.Employee Collins credibly testified that sheasked Yarbough for a transfer to the first shift and Yar-bough told her she would have to see Hobbs or Jobesfor permission to transfer.In addition to the lack of au-thority to transfer employees,the record is silent on theexercise of any such authority by either Braddy or Yar-bough.Respondent offered evidence of the authority of bothBraddy and Yarbough to reward employees by recom-mending wage increases.The evidence was employeestatus change forms signed by Braddy and Yarbough forseveral employees.There is no dispute that the statuschange forms were executed by Braddy and Yarboughand turned in to their foreman or the personnel office.The mere execution of the form,however,does not es-tablish the authority to grant wage increases or the au-thority to effectively recommend a wage increase. Theadditional record evidence shows clearly that all hourlyemployees are paid according to a wage policy com-posed of four increments from hire-in rate to maximumrate for each classification of employee.Each incrementis effective for an established period of time.The passageof that time and an acceptable level of performancequalifies the employee for the stated wage increase. Thework performance of inspectors and boxers is measuredagainst a standard set by upper management.Inspectorsmust inspect 7 tubes in 7 minutes(of the size mostly pro-duced)and boxers must box 1000 tubes per 8-hour shiftto be performing at an acceptable level. Both Braddyand Yarbough maintain daily records of each employee'sperformance,which are turned in at the end of eachshift.Simple arithmetic determines whether an employeeisat standard or below.Braddy credibly testified, andwithout contradiction,that the office sent the employeestatus change forms to the department for each employeeat the appropriate time.Braddy simply verified the em-ployees'performance and the next wage incrementwithin the established wage policy.Braddy did not de-termine any employees'eligibility for a wage increasenor the amount of any such increase.Both eligibility andamount are predetermined by the established wagepolicy.Yarbough credibly testified that whenever em-ployees were ready for a wage increase within the prede-termined wage policy,Jobes told her to fill out a wageform for the employee and give it to him. Jobescrediblytestified that only he or Hobbs decided the wage in-creases of employees and did not testify that Yarboughhad authority to recommend pay raises.Although Hobbstestified thatYarbough had recommended several em-ployees for wage increases and that employees knew thatYarbough had to recommend them for wage increasesonly one such instance was evidenced in the record. Therecord evidence as a whole is contra to Hobbs'statementof Yarbough's authority to recommend wage increases.Yarbough was never informed that she had authority torecommend pay increases for boxing employees nor werethe boxing employees told that Yarbough had such au-thority.Yarbough credibly testified that she told Jobesthat Collins,a trainee,was boxing up to standard beforeher training period was completed and should be gettingmore than the training rate.Jobes told Yarbough towrite a note to him and Hobbs and turn it in to him.Jobes and Hobbs decided whether Collins would get herwage increase increment early.As Hobbs stated in histestimony,whether a boxer is performing up to standardis not controlling.The controlling factor is the accuracyof that performance and he alone determines whether theemployee is accurate enough to get a raise in pay. It isclear that neither Braddy nor Yarbough had authority togrant wage increases or to effectively recommend wageincreases for employees.It is equally clear that neitherexercised such authority.The mere filling out of a statusform within the framework of the personnel proceduresfalls short of the independent judgment required by thestatute.It is nothing more than a clerical function, whichis later acted on independently by Hobbs,Jobes, or thepersonnel department and within the established wagelevels policy.Respondent's policies on absence and tardiness are ap-plied uniformly throughout the plant. Individual employ-ee reports of absence or tardiness are made to GeneralForemanTaylor,Production Superintendent Newsome,Shipping Manager Hobbs, Shipping Supervisor Jobes, orthe personnel department as directed by the policy. Therecordkeeping for Respondent is accomplished by theemployee attendance information form.Both Braddy andYarbough credibly testified,and without contradiction,that they filled out the forms at the directionof Taylorand Jobes.As the forms indicate,they record the infor-mation relative to an employee's attendance.Taylor's tes-timony that Braddy had authority to approve absencesor tardiness is contrary to the testimony of other wit-nesses as well as his additional testimony.Taylor takesthe calls from employees reporting an absence or tardi-ness and at that time tells the employee what to do.Taylor then notifies Braddy of the circumstances and di-rects her to complete the employee attendance informa-tion form.Braddy acts as nothing more than a clerk forTaylor.Any employee absent due to illness must con-form to the Company's policy of bringing a doctor's re-leasewhen returning to work.With the release,the em-ployee's absence is excused;without the release the ab-sence is unexcused.In such a case, Braddy,when fillingout the form,ismerely following an established policyand performing a ministerial act. In addition,the record- 16DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDing by Braddy is neither approval nor rejection becausethe record form is subsequently acted on by managementand the personnel department. Yarbough, likewise, didnot receive employee reports of absences or tardiness.Jobes or Hobbs took the calls during the first shift. Mostdays Yarbough learned of an absence or tardiness whenshe had a vacancy at a work station. Nonetheless, therecordkeeping chore fell to Yarbough. She recorded theinformation about the employee, which she receivedfrom Jobes. As Jobes stated many times when Yarboughreported an employee-related circumstance to him, "Youknow the procedure, fill out a form and turn it in." Amore clerical function could not be devised. Yarboughwas trained to fill out the forms and turn them in toJobes. Jobes took for granted that Yarbough was trainedand knew her position and never told Yarbough she wasa supervisor or that she had any supervisory authority.The objective evidence offered by Respondent to reflectexercise of supervisory authority by Yarbough is notprobative of the issue. A September warning by Yar-bough for an employee's refusal to follow instructionswas predicated on a daily chore of cleanup. When Yar-bough reported to Jobes that the employee refused to dothe cleanup, he directed Yarbough to write up the em-ployee. An 8 May 1984 warning for absenteeism was ex-ecuted by Yarbough several months before she wasplaced on salary and purportedly became a supervisor. A15May 1984 warning for reporting under the influenceof alcohol occurred not only several months before Yar-bough became salaried, but resulted from Yarbough's tel-ephonic report to Jobes at home and his return to theplant to handle the situation. The following day Jobesexecuted thewarning but signed Yarbough's namemerely to record the fact that the incident occurred onYarbough's shift. An 18 May 1984 warning for refusal tofollow instructions (again several months before the dateof supervisory authority for Yarbough) was issued byYarbough but at Jobes' direction. The instructions to theemployee had been given by Jobes, and Yarbough re-ported the failure to act when asked by Jobes and Jobestold her to write up the employee. Six additional em-ployee attendance information forms and six employeewarning forms offered to show Yarbough's exercise ofsupervisory functions were dated prior to Yarbough'ssupposed date of attaining supervisory status and there-fore are not probative of the issue. They are, however,instructive to show that Respondent's claim of superviso-ry exercise by Yarbough comprises duties she exercisedlong before being salaried and claimed to be a supervi-sor.Thus, it is abundantly clear that Braddy and Yar-bough have no authority to determine absences, tardi-ness, or work performances of employees but rather per-form clerical or ministerial duties as instructed by theirsupervisors and within the specifications, set by the plantpolicies. Such duties do not require the use of independ-ent judgment nor carry the force of an effective recom-mendation for employee conduct.Itisundisputed that timecardswere initialed byBraddy and Yarbough whenever employees workedovertime and that employees would not be paid for theovertime if the initials were omitted. It is equally undis-puted that both Braddy and Yarbough were instructed toinitial the cards to confirm the overtime hours authorizedby Taylor or Hobbs. Such a confirmation carries noweight of authority for the instance of overtime workedbut simply records that previously authorized by some-one else. The recordation is purely clerical and does notshow the exercise of a supervisory function. Likewise,the execution of accident reports and workmen's com-pensation forms is more a clerical function than the exer-cise of a supervisory function. Both Braddy and Yar-bough simply reduced to writing what the affected em-ployee explained about the injury and whether the em-ployee wanted to see a doctor. The forms were thenturned over to Taylor or Jobes. Neither Braddy nor Yar-bough had authority to release employees from work andneither assumed the exercise of such authority. Releaseof injured employees and transportation of injured em-ployees was effected by Taylor or Jobes.The pay differential between alleged supervisor andrank-and-file employees may be a consideration depend-ing upon the dollar amount involved. In this case, thedifferential is insignificant due to the dollar amount. Thesignificance of the differential is further diminished whencontrasted with the pay differential existing between thealleged supervisors and their immediate foremen or man-agers. In addition, Braddy and Yarbough are in a nonex-empt pay status as are the rank-and-file employees,whereas foremen and managers are in an exempt paystatus.Respondent's contention that the salary classifica-tion is indicia of supervision is without merit since theentire quality control department is on salary rather thanhourly wage. Generally, a salary pay status in oppositionto an hourly pay status does not necessarily evidence aseparation of supervision from rank and file. Moreover,the record evidence as a whole conclusively establishesthatmanagement seized on the salary classificationmerely to separate the unit employees from the nonunitemployees. One can conclude from Respondent's lengthyrefusal to delegate supervisory authority to Braddy andYarbough that any recognition of their supervisory statuswas precipitated by the union organizational drive andnothing more. The multiple instances in this record whenRespondent could have affirmatively enforced a supervi-sory status for both individuals, from their dates of hireto their dates of discharge, but did nothing, serves tobuttressmy conclusion that neither Braddy nor Yar-bough functioned as, nor was meant to function as, a su-pervisor as defined in the Act. Newsomp's evaluation ofthe lack of need for minor supervision on the first shiftand Jobes' willingness to allow shipping employees onthe second shift to work under the guidance of a seniorrank-and-file employee applies equally well to the situa-tions involving Braddy and Yarbough and further sup-port my conclusion of nonsupervisory status for Braddyand Yarbough.33 Frequently,the Board will consider the ratio of admitted supervisorsto rank-and-file employees when the supervisory status of an individual Isin question This case,however,presents no such opportunity because thepleadings are silent on Respondent's supervisory hierarchy and no stipu-lationswere offered by counsel to fill the void The organizational chartoffered in evidence by Respondent was admittedly drawn for use duringtrial and does not purport to be an administrative decree or departmentalschematic WARRENTON RUBBERThe single theme that continuously emerges from theevidence in this record is that no one in managementtold Braddy and Yarbough that they were supervisors orthat they had any supervisory authority. Albeit, Yar-bough was later placed on salary, Hobbs' testimonyclearly shows that his recommendation for her salaryhad nothing to do with her work functions. Further,Jobes' conclusion that Yarbough became a supervisorwhen she changed to salary is founded on a mere state-ment by his superior that Ray, when salaried on the firstshift,was thereafter treated as a supervisor; a treatmentunattendedby thegrantingof any authority. The manyattempts to show an exercise of supervisory functiontendto show that Braddy and Yarbough were over-loaded with paperwork and recordkeeping in addition totheir undisputed manual tasks. Assuming arguendo, theevidenced exercise was both isolated and sporadic. Theseveral instances of employees' recalcitrant conducttoward both Braddy and Yarbough also supports theconclusion that neither functioned as a supervisor withinthe definition contained in the statute. Accordingly, Iconclude and find that Eloise Braddy and Gloria Yar-bough are not supervisors as defined in the Act andtherefore are guaranteed the rights of employees enumer-ated in Section 7 of the Act. The discharges, as allegedin the complaint, are violative of Section 8(a)(1) and (3)of the Act and I so find.The coercive interrogation of Braddy and Yarboughamended into complaint paragraph 9, though denied byRespondent on the record, was not denied in the recordtestimony. Both Braddy and Yarbough credibly testifiedto interrogation about their union activity occurring inthe months of August and September 1984. I concludeand find that the several instances of interrogation arecoercive and therefore violative of Section 8(a)(1) of theAct.I shall order that all violations be remedied.ADDITIONAL CONCLUSIONS OF LAW1.Respondent, by interrogating employees EloiseBraddy and Gloria Yarbough about their union activityduring the organizational campaign of the Union, hasviolated Section 8(a)(1) of the Act.2.Respondent,by discharging employees EloiseBraddy and Gloria Yarbough because they engaged inunion activity, has violated Section 8(a)(1) and (3) of theAct.3.The above-described unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order Re-spondent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act.44 The GeneralCounsel in brief moved for a remedialOrdercontaininga "visitatonal"provision authorizing "discovery,"if necessary, to moni-tor compliance with the Board'sOrder Theneed for such an order is notdemonstrated. I therefore deny the General Counsel's motion17Respondent,having discriminatorily discharged em-ployees Eloise Braddy and Gloria Yarbough, it mustoffer them full reinstatement to their former positions, or,if those positions no longer exist,to a substantially equiv-alent position,with backpay computed on a quarterlybasis and interest thereon to be computed in the mannerprescribedinF.W.WoolworthCo.,90 NLRB 289 (1950),andNew Horizonsfor theRetarded,5from the date of dis-charge to the date of a proper offer of reinstatement.On these findings of fact and conclusionsof law andon the entire record,I issue the following recommend-ed6ORDERThe Respondent, E. H. Mann, Inc., d/b/a WarrentonRubber,Warrenton, Georgia, its officers,agents, succes-sors, and assigns, shall1.Cease and desist from(a) Interrogating employees about their union activity.(b)Discharging employees for engaging in union ac-tivity.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therightsguaranteed themby Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Eloise Braddy and Gloria Yarboughimmedi-ate and full reinstatement to the jobs from which theywere discharged on 28 September, or, if those jobs nolonger exist, to a substantially equivalent position, with-out prejudice to their seniority or any other rights andprivileges enjoyed, and make them whole for any earn-ings they lost, plus interest, as outlined in the remedysection of this decision.(b) Remove from its files any reference to the unlawfuldischarges and notify the employees in writing that thishas been done and that the discharges will not be usedagainst themin any way.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its offices in Warrenton, Georgia, copies ofthe attached noticed marked "Appendix."7 Copies of theS In accordancewithour decisioninNew Horizons for the Retarded,283 NLRB 1173 (1987),interest on and afterJanuary 1,1987, shall becomputed at the"short-term Federal rate"for the underpayment of taxesas set out in the 1986 amendmentto 26 U.S.C § 6621.Interest onamounts accrued priorto January 1, 1987 (the effectivedateof the 1986amendmentto 26 U.S.C. § 6621), shall be computed in accordance withFlorida Steel Corp.,231NLRB 651 (1977).See generallyIsisPlumbingCo, 138 NLRB 716 (1962)s If no exceptions are filed asprovided by Sec 102.46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrdershall, as provided in Sec.102.48of theRules,be adopted by theBoard andallobjectionsto them shall be deemedwaived forallpur-poses.The GeneralCounsel's formal papers,in evidenceasG.C Exhs.1(a)-1(1), although indexing the original of Respondent's answer to thecomplaint, does not contain the answer.7 If this Order is enforced by a judgmentof a UnitedStates court ofappeals,the wordsin the notice reading"Posted by Order of theNation-Continued 18DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnotice on forms provided by the Regional Director forRegion 10, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately on receipt and maintained for 60 consec-utive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany othermaterial.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT interrogate employees about their unionactivities on behalf of General Teamsters, Local UnionNo. 528 or any other labor organization.WE WILL NOT discharge employees for engaging inunion activities on behalf of Teamsters Local Union No.528 or any other labor organization.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL offer Eloise Braddy and Gloria Yarboughimmediate and full reinstatement to the jobs from whichthey were discharged on 28 Sept. 1984, or, if those jobsno longer exist, to substantially equivalent positions,without prejudice to their seniority or any other rightsor privileges previously enjoyed and WE WILL makethem whole for any loss of earnings and other benefitsresulting from their discharge, less any net interim earn-ings, plus interest.WE WILL notify Eloise Braddy and Gloria Yarboughthatwe have removed from our files any reference totheir discharges and that the discharges will not be usedagainst them in any way.E.H.MANN, INC., D/B/A WARRENTONRUBBER